Peenewill, J.
(dissenting):—I regret very much that I cannot agree with the majority of the Court in the conclusion they have reached in this case; while I have not considered it necessary to prepare any extended dissenting opinion, or give at much length the reasons which have led me to a different conclusion, I nevertheless *107deem it proper to briefly state the position I have taken, and wherein I feel bound to differ from the majority of the Court.
I am not prepared to say that it is not competent for the Legislature to relieve the municipality from liability for injuries caused by defective footways without placing the liability elsewhere, and while expressing no opinion on that question, yet I think it will be found upon examination that in almost every case, if not in every case, in which a city has been so relieved of such common law liability, it has been imposed upon certain officers of the city or other persons whose duty it was to repair such footways. And the provision, found in so many statutes, which exempts the city from liability unless certain notice is given, or claim is made or suit is brought, within a certain time, and which has been quite uniformly held to be constitutional, cannot be regarded as sustaining the validity of a statute which relieves the city from liability, because such a provision does not attempt to take away the remedy for such injuries, but only to regulate its use. This the Legislature unquestionably has the right to do.
But the statute in question, and which this Court is called upon to consider and construe, seeks not only to relieve the city, but also to impose on the owner of the premises fronting upon the footways, the liability for all injuries caused by defects in such footways, provided the same are not caused by the city or its authorized agents. It becomes necessary, therefore, to inquire whether the statute is constitutional and valid in so far as it undertakes to impose such liability upon such owner; and if it be not constitutional and valid in that particular, whether it can be held to be constitutional in so far as it seeks to relieve the city.
I am clearly of the opinion that at the time of the passage of this statute there was no duty resting upon the owner of the premises to repair the footways, but that such duty rested primarily and absolutely upon the city, which had not only the power to make the repairs, but was possessed with complete supervision and control over the footways, and had all the means, by taxation, assessment, and otherwise, to perform such duty. It is true that the *108owner might make such repairs, but it was discretionary and not mandatory, and necessarily under the supervision and control of the municipality. Such owner was without the means and power possessed by the city in that behalf. It therefore not being the duty of such owner to repair the footways, it necessarily follows that it was not within the power of the Legislature to impose upon him a liability to third persons for injuries caused by the defective condition of such footways; for it is most elementary that such liability cannot be imposed where there is no negligence, and there can be no negligence in this sense when there is no obligation or duty. A statute which seeks to create a liability irrespective of negligence has been quite universally held to be invalid upon constitutional grounds, as well as repugnant to sound reason.
But it is earnestly contended that even though the duty to repair did not rest upon the owner prior to the passage of the act which we are considering, yet it was placed upon him by this act which imposed the liability. It is urged that such duty was created or arose in some way by implication; that is, when the Legislature declared by this statute that the owner should be liable, it must have necessarily followed that the same statute raised the duty, because there could not be any liability in the absence of a duty. But such a process of reasoning I submit, is simply begging the question, and is in effect equivalent to saying that there must have been a duty, otherwise the enactment could not be constitutional. Besides, if the act that imposed the liability also necessarily created the duty, then there would be no meaning in the expression which is axiomatic, “there can be no liability when there is no duty,” because the liability would always carry with it the duty.
Believing that the statute is unconstitutional in so far as it attempts to impose the liability on the owner of the premises, it remains only to inquire whether it can be held to be constitutional in so far as it would exempt the city from liability, assuming that it is competent for the Legislature to so exempt the city, and that a statute having that for its sole purpose would be constitutional.
*109Is the statute, in so far as it would relieve the city, so separable from, and independent of, that part which seeks to impose the liability on the owner, that the former can be held to be valid even though the latter be unconstitutional ? In this connection it is needful to keep clearly in mind the very language of the act, which is as follows:
“ The owner of any premises fronting upon any footways shall be solely responsible for any damage that may result to persons or property by reason of any hole, excavation or obstruction in or upon such footways, or from any defective condition of such footways: Provided, however, that such hole, excavation or obstruction or other defective condition of the footways aforesaid is not caused by the city or any of its authorized agents.” It will' be noted that the city is not expressly exempted by the terms of the statute, but only by implication, by making the owner solely responsible. The important question that arises is, did the Legislature, at the time of the enactment of the statute in question, intend to relieve the city of liability if the same could not be placed on the owner ? Or did the law-making body merely intend to shift the responsibility from the city to the owner ? If the latter, then it is inconceivable that it should have intended that the statute, in so far as it exempted the municipality should be operative even though the other part should be invalid. It must be remembered that prior to the passage of the statute the city was liable for such injuries as the Legislature sought to impose upon the owner, and it was even a common law liability. I submit that the very effort to impose the liability upon the owner clearly indicates that it was not the intention of the Legislature to take away entirely the remedy for such injuries; and it is a fair, nay an almost irresistible inference, that the law makers would not have taken away the remedy as against the city had they known |hat their act would leave the party injured absolutely remediless. “ The owner of the premises shall be solely responsible.” The effect of that language, it is insisted, is to relieve the city which had been hitherto liable. There is nothing else in the act which could possible give the relief con*110tended for. Then if that provision—“ The owner shall be solely responsible ”—is held to be invalid, what is there left upon which the city can claim exemption from liability ? Cooley in his work on Constitutional Limitations, pages 211 and 212, says, “ If when the unconstitutional part of a statute is stricken out, that which remains is complete in itself, and capable of being executed in accordance with the apparent legislative intent, wholly independent of that which was rejected, it must be sustained. The difficulty is in determining whether the good and the bad parts of the statute are capable of being separated within the meaning of the rule.” And if the objects sought to be accomplished “are so mutually connected with and dependent on each other, as conditions, considerations or compensations for each other, as to warrant the belief that the Legislature intended them as a whole, and if all could not be carried into effect the Legislature would not pass the residue independently, then if some parts are unconstitutional, all the provisions which are thus dependent, conditional or connected must fall with them.” And in a note, page 212 of the same authority, the following language is used: “ It must be obvious, in any case where part of an act is set aside as unconstitutional, that it is unsafe to indulge in the same extreme presumptions in support of the remainder that are allowable in support of a complete act when some cause of invalidity is suggested to the whole of it. In the latter case, we know the Legislature designed the whole act to have effect, and we should sustain it if possible; in the former, we do not know that the Legislature would have been willing that a part of the act should be sustained if the remainder were held void, and there is a general presumption more or less strong to the contrary. While therefore in the one case the act should be sustained unless the invalidity is clear, in the other the whole should fall unless it is manifest the portion not opposed to the Constitution can stand by itself, and that in the legislative intent it was not to be controlled or modified in its construction and effect by the part which was void.”
I do not believe the Legislature would have been willing that the act in question, in so far as it by implication relieved the city of *111liability, should be sustained if that part which imposed the liability on the owner were held void. In my opinion therefore the act is wholly unconstitutional and void, and accordingly I hold that the former liability of the city for injuries caused by the defective foot-ways is not in any wise affected thereby.